Exhibit 10.3

AQUILEX HOLDINGS, LLC

AQUILEX FINANCE CORP.

as Issuers

EACH OF THE GUARANTORS NAMED HEREIN

and

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Trustee

FIRST SUPPLEMENTAL INDENTURE

Dated as of

December    , 2011

to

INDENTURE

Dated as of

December 23, 2009

11  1/8% Senior Notes due 2016



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE

FIRST SUPPLEMENTAL INDENTURE, dated as of December     , 2011, among Aquilex
Holdings, LLC, a Delaware limited liability company (the “Company”), Aquilex
Finance Corp., a Delaware corporation (the “Co-Issuer” and, together with the
Company, the “Issuers”), each of the subsidiary guarantors named herein (the
“Subsidiary Guarantors”) and Wilmington Trust, National Association (as
successor by merger to Wilmington Trust FSB), as trustee under the Indenture
referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Issuers, the Subsidiary Guarantors and the Trustee have heretofore
entered into that certain indenture, dated as of December 23, 2009 (the
“Indenture”), pursuant to which the Issuers issued $225,000,000 aggregate
principal amount of their 11 1/8% Senior Notes due 2016 (the “Notes”), all of
which remain outstanding as of the date hereof;

WHEREAS, Section 9.02 of the Indenture provides, among other things, that the
Issuers, the Subsidiary Guarantors and the Trustee may amend the Indenture and
the Notes with the consent of the Holders of at least a majority in principal
amount of the Notes then outstanding (the “Majority Holders”);

WHEREAS, the Issuers intend to amend certain provisions in the Indenture (the
“Proposed Amendments”);

WHEREAS, the Majority Holders of Notes outstanding have consented to the
Proposed Amendments; and

WHEREAS, the Issuers have certified to the Trustee that pursuant to Section 9.06
of the Indenture, the First Supplemental Indenture is authorized or permitted by
the Indenture.

WHEREAS, all other acts and proceedings required by law and conditions precedent
required by the Indenture to be met and which are necessary to authorize the
execution and delivery of this First Supplemental Indenture and to make this
First Supplemental Indenture a valid and binding agreement for the purposes
expressed herein, in accordance with its terms, have been complied with or have
been done or performed;

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises, it is mutually
covenanted and agreed, for the equal and ratable benefit of the Holders, as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. Each capitalized term used herein and not otherwise
defined herein shall have the meaning attributed thereto in the Indenture.

ARTICLE 2

AMENDMENTS TO INDENTURE

Section 2.01 Amendment of Article 9. The Indenture and the provisions in the
Notes are modified by deleting Section 9.07 (Payment for Consent) and any
references in the Indenture or the Notes to Section 9.07 in their entirety.

ARTICLE 3

CONCERNING THE TRUSTEE

Section 3.01 Trustee’s Acceptance. The Trustee hereby accepts this First
Supplemental Indenture and agrees to perform the same under the terms and
conditions set forth in the Indenture.

Section 3.02 Responsibility for Recitals, etc. The Trustee assumes no
responsibility for the correctness of the recitals herein contained, which shall
be taken as the statements of the Issuers. The Trustee makes no representation
and shall have no responsibility as to the validity or sufficiency of this First
Supplemental Indenture.

Section 3.03 Indemnification. The Issuers agree to indemnify the Trustee (which
for purposes hereof shall be deemed to include its officers, directors,
employees and agents) for any loss, claim or expense of any kind arising out of
or in connection with entering into this First Supplemental Indenture to the
same extent as provided under the Indenture.

ARTICLE 4

MISCELLANEOUS

Section 4.01 Effectiveness. This First Supplemental Indenture shall become
effective upon execution and delivery by the Issuers, the Subsidiary Guarantors
and the Trustee.

Section 4.02 Execution of First Supplemental Indenture. This First Supplemental
Indenture is executed and shall be construed as an indenture supplemental to the
Indenture and, as provided in the Indenture, this First Supplemental Indenture
forms a part thereof. The Indenture, as supplemented and amended by this First
Supplemental Indenture, is in all respects hereby adopted, ratified and
confirmed.

Section 4.03 Conflict with Trust Indenture Act. If any provision of this First
Supplemental Indenture limits, qualifies or conflicts with any provision of the
Trust Indenture Act that is required under the Trust Indenture Act to be part of
and govern any provision of this First Supplemental Indenture, the provision of
the Trust Indenture Act shall control. If any provision of this First
Supplemental Indenture modifies or excludes any provision of the Trust Indenture
Act that may be so modified or excluded, the provision of the Trust Indenture
Act shall be deemed to apply to the Indenture as so modified or to be excluded
by this First Supplemental Indenture, as the case may be.

 

3



--------------------------------------------------------------------------------

Section 4.04 Governing Law. This First Supplemental Indenture shall be governed
by, and construed in accordance with, the laws of the State of New York.

Section 4.05 Execution in Counterparts. This First Supplemental Indenture may be
executed in any number of counterparts, each of which shall be an original but
such counterparts shall together constitute but one and the same instrument.

* * * * * * *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed.

 

AQUILEX HOLDINGS LLC   By:   AQUILEX ACQUISITION SUB III, LLC     By:  

AQUILEX HOLDCO L.P.,

its sole member

      By:  

AQUILEX HOLDCO GP, LLC,

its general partner

        By:  

ONTARIO TEACHERS’ PENSION PLAN BOARD,

its sole member

          By:  

/s/ Russell D. Hammond

            Name:   Russell D. Hammond  

 

AQUILEX FINANCE, CORP. By:  

/s/ Jay Ferguson

  Name: Jay Ferguson   Title: Chief Financial Officer and Treasurer AQUILEX
CORPORATION By:  

/s/ Jay Ferguson

  Name: Jay Ferguson   Title: Chief Financial Officer and Treasurer AQUILEX
HYDROCHEM, INC. By:  

/s/ Jay Ferguson

  Name: Jay Ferguson   Title: Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO FIRST SUPPLEMENTAL INDENTURE]



--------------------------------------------------------------------------------

AQUILEX SPECIALTY REPAIR AND OVERHAUL, CORP.

 

By:  

/s/ Jay Ferguson

  Name: Jay Ferguson   Title: Chief Financial Officer and Treasurer

AQUILEX HYDROCHEM INDUSTRIAL CLEANING, INC.

 

By:  

/s/ Jay Ferguson

  Name: Jay Ferguson   Title: Chief Financial Officer and Treasurer

AQUILEX SMS, INC.

 

By:  

/s/ Jay Ferguson

  Name: Jay Ferguson   Title: Chief Financial Officer and Treasurer

AQUILEX WSI, INC.

 

By:  

/s/ Jay Ferguson

  Name: Jay Ferguson   Title: Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO FIRST SUPPLEMENTAL INDENTURE]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee

 

By:  

/s/ Joseph P. O’Donnell

  Name: Joseph P. O’Donnell   Title: Vice President

 

[SIGNATURE PAGE TO FIRST SUPPLEMENTAL INDENTURE]